UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                              No. 08-1919


In Re:   GEORGE PAUL LAROQUE,

                Petitioner.




                 On Petition for Writ of Mandamus.
              (1:08-cv-00564-NCT; 1:08-mc-00031-TDS)


Submitted:   February 20, 2009                Decided:   March 9, 2009


Before WILKINSON and    GREGORY,    Circuit   Judges,    and   HAMILTON,
Senior Circuit Judge.


Petition denied by unpublished per curiam opinion.


George Paul Laroque, Petitioner Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

              George Paul Laroque petitions for a writ of mandamus,

alleging the district court has unduly delayed acting on his

appeal from the bankruptcy court.                 He seeks an order from this

court directing the district court to act.                          Our review of the

docket sheet reveals that the district court denied Laroque’s

motions      for   injunctive      relief       on     December       22,   2008,    and

consolidated the four appeals Laroque has filed in order to rule

on   his     remaining   outstanding       motions       on    December     24,     2008.

Accordingly,       because   the   district       court       has    recently   decided

Laroque’s case, we grant leave to proceed in forma pauperis and

deny   the    mandamus   petition     as       moot.      We    dispense    with     oral

argument because the facts and legal contentions are adequately

presented in the materials before the court and argument would

not aid the decisional process.

                                                                      PETITION DENIED




                                           2